Citation Nr: 0619716	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-15 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and B. B., appellant's brother-in-law.




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from September 1962 to September 
1964.  He died on May [redacted], 1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

On August 31, 1999, the appellant and B. B. testified at an 
RO hearing; a copy of the hearing transcript is associated 
with the record.

In January 2001, the Board remanded the case to the RO for 
additional development.  In an August 2004 decision, the 
Board denied the appellant's claim for accrued benefits and 
remanded the above issue for additional development.  Thus, 
the issue of entitlement to service connection for the cause 
of the veteran's death is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in May [redacted], 1999.  The immediate cause of 
death was listed as myocardial infarction due to, or as a 
consequence of, congestive ischemic cardiomyopathy.  Other 
significant conditions contributing to death but not related 
to the immediate cause of death were diabetes mellitus, 
hypertension, tobacco abuse, hyperlipidemia, and coronary 
atherosclerotic vascular disease.
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for major depression, rated as 100 percent 
disabling.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in January 2001, 
December 2003, and January and August 2004, satisfied VA's 
duty to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish service connection for the cause of the 
veteran's death, of what VA would do or had done, and what 
evidence she should provide, and informed the appellant that 
it was her responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support her claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if service connection was granted on appeal.  
Since service connection is being denied, no effective date 
will be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service, non-VA and VA medical records, VA examination 
reports and medical opinions, a hearing transcript, private 
physicians' statements, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal and that VA 
has satisfied, to the extent possible, the duty to assist.  
In compliance with the Board's August 2004 remand, the VA 
obtained a VA medical opinion and response from Social 
security Administration (SSA).  In the August 2004 SSA 
response, the SSA indicated that the veteran's records had 
been destroyed.  Where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought.  In February 2006, VA readjudicated the appeal and 
issued a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's August 2004 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

The initial unfavorable decision was issued in June 1999, 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006)).  As noted above, 
the claimant has been provided with the content-complying 
notice required under the holding in Pelegrini, which was 
issued prior to the issuance of the SSOC in February 2006.  
The letters informed the appellant of what evidence was 
required to substantiate her claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit information describing additional 
evidence or the evidence itself to VA, and informed that it 
was her responsibility to make sure records are received by 
VA.  In particular, the appellant was asked to sign 
authorizations for release of information or to get records 
and submit them herself and to provide medical evidence 
showing that the disability causing death was incurred in or 
aggravated in service.  She and B. B. testified at an RO 
hearing.  Based on the above, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).
Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as diabetes mellitus, 
hypertension, and coronary atherosclerotic vascular disease, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In short, the evidence must show 
that a service-connected disability was either the principal 
cause or a contributory cause of death.  For a service-
connected disability to be the principal (primary) cause of 
death, it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  That is, that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2005); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

The appellant's claim was received on June 7, 1999, after the 
effective date of 38 C.F.R. § 3.300 (2005), which bars 
service connection for disabilities claimed to be due to a 
veteran's use of tobacco products during service.  

The appellant claims that the veteran's service-connected 
psychiatric disability or, alternatively, the medicine that 
the veteran took for it worsened his heart condition and, 
ultimately, led to his death.  

At an August 1999 hearing, the appellant claimed that the 
veteran's service-connected major depression and the 
medication that the veteran was taking for it: Trilafon, 
Elavil, Xanax, and several more medications, contributed to 
his heart condition.  The appellant also testified that the 
veteran had the psychiatric disorder ever since he was 
discharged from service.  B. B. testified that the veteran's 
ability to perform physical tasks got progressively worst 
after his discharge from the military when he was diagnosed 
with major depression.

At the time of his death, on May [redacted], 1999, the appellant was 
married to the veteran and he was service-connected for major 
depression, rated as 100 percent disabling.  The veteran's 
certificate of death lists the immediate cause of death as 
myocardial infarction due to, or as a consequence of, 
congestive ischemic cardiomyopathy.  Other significant 
conditions contributing to death but not related to the 
immediate cause of death were diabetes mellitus, 
hypertension, tobacco abuse, hyperlipidemia, and coronary 
atherosclerotic vascular disease.  The veteran was not 
service connected for any of the diseases or conditions 
listed on the certificate of death.  

The evidence does not support service connection on a 
presumptive or direct basis.  The veteran's diabetes 
mellitus, hypertension, and coronary atherosclerotic vascular 
disease neither begun in service nor were manifested within 
one year of discharge.  The veteran's July 1964 separation 
examination showed normal blood pressure readings (118/90) 
and did not indicate any cardiovascular problems.  The 
veteran was later treated at Spalding Regional Hospital in 
September 1993 for congestive heart failure, coronary artery 
disease, hypertension, diabetes mellitus, tobacco abuse, and 
chronic obstructive pulmonary disease.  A February 1997 VA 
medical record shows that the veteran was first diagnosed 
with diabetes in 1981, suffered a mild stroke in 1990, and 
had several heart attacks between 1990 and 1993.  In a 
January 2004 VA examination report, a VA examiner opined that 
the veteran's hypertension and cardiovascular disease were 
not at least as likely as not to have begun during military 
service.  Various VA and private treatment records show that 
the veteran was diagnosed with coronary artery disease and 
myocardial infarction in 1985.  This is also confirmed by the 
veteran's normal chest X-ray in November 1972.  In a February 
2005 examination report, the VA examiner's review of the 
veteran's earlier treatment records revealed that the veteran 
was treated for a myocardial infarction in 1989 at Georgia 
Baptist Hospital.  The examiner reports that blood pressure 
recordings from service records in September 1962 (138/70) 
and state hospital records in December 1964 (140/90) showed 
no diagnoses of hypertension.  The records clearly show that 
the veteran was not diagnosed for any cardiovascular diseases 
until 1981, approximately 17 years after discharge.  It 
follows that the veteran's diabetes mellitus, hypertension, 
and cardiovascular disease were not manifested in service or 
within one year of discharge.  Thus, service connection (due 
to diabetes mellitus, hypertension, and cardiovascular 
disease) is not warranted under the presumptive provisions of 
38 C.F.R. §§ 3.307, § 3.309(a) nor on a direct basis under 
38 C.F.R. §§ 3.303 and 3.312.

After reviewing the veteran's records in February 2005, a VA 
medical examiner stated that the veteran had multiple risk 
factors for his cardiac problems.  The veteran's coronary 
artery disease with coronary artery occlusion is documented 
in his medical records dating back to about 1989.  The 
veteran's discharge summaries from different hospitals 
documented that coronary atherosclerotic vascular disease 
caused the cardiomyopathy with congestive heart failure and 
ischemic myocardial disease.  Further, all of the veteran's 
psychiatric medications were monitored and used within the 
therapeutic doses and at times in subclinical doses with 
supervision from his cardiologist.  Given the above findings, 
the examiner opined that it is less likely than not that the 
veteran's service-connected major depressive disorder and the 
medications that were prescribed for it caused the veteran's 
myocardial infarction.  Particularly when the veteran had 
potential risk factors to include hypertension, diabetes 
mellitus, tobacco abuse, hyperlipidemia, and coronary 
atherosclerotic vascular disease.

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence that the myocardial infarction, 
which led to the veteran's demise, had its onset due to 
service, including on a presumptive basis, and there is no 
evidence that the disease was otherwise causally linked to an 
injury or disease of service origin, including the medication 
taken for the veteran's major depression.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death.  As a preponderance of the evidence is 
against the award of service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


